

Exhibit 10.64


 
The following table provides information on the Company’s compensation and
reimbursement practices for non-employee directors.
 
 
 
 
 
 
 
Annual Retainer, Chairman and Vice Chairman
 
$
40,000
       
 
         
Annual Director Retainer
 
$
15,000
       
 
         
Annual Committee Retainer
 
$
1,000
       
 
         
Additional Annual Retainer: Committee Chair (except Audit Committee)
 
$
1,000
                     
Additional Annual Retainer: Audit Committee Chair
 
$
5,000
                       
Meeting Attendance Fees (per day)
 
$
1,500
   
(in person)
 
 
 
$
500
   
(by telephone)
 
 
         
Shares of Restricted Stock Granted upon Election at Annual Meeting
   
10,000
   
(1)
 
 
         
Reimbursement for Expenses Attendant to Board Membership
   
Yes
                     



(1)
 
Consists of a grant of 10,000 shares of Restricted Stock under the Company’s
1996 Long-Term Performance Plan.




